DETAILED ACTION

1. This communication is in response to the application filed on 05/18/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
1a. Status of the claims:    
        Claims 1-24 are pending.

1b. The rejection of claims 21-24  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Response to Argument
2. Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.

A,  Applicant argues that  the motivation to combine is hindsighting because  a person of ordinary skill in the art would not  have been motivated “to combine Angus and Wester in order to select a desired view of the representation of environmental data, and Angus, Wester, and Borzycki in order to send a downloaded content to a user device at a later [sic] time by doing so a downloaded content could be verified before sent to a user device,"  as recited in claim 1 (Remarks, page 12).

In response to A,  applicant’s argument that the examiner ‘s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the application’s disclose, such reconstruction is proper. See In re McLaughlin, 443 F.2d, 170 USQ 209 (CCPA 1971).

B,  Applicant argues that “However, even assuming, arguendo, that one would have interpreted Angus to disclose a "first virtual computer system", this would not have been the "first operating environment", but the "second operating environment", since a virtual computer system according to the present application is a virtual machine, see, e.g., paragraph [0014] of the specification as filed: "A virtual computer system is also referred to as a virtual machine." Angus states in col. 7, lines 41 to 43 that the "[s]econd operating environment 224 may be implemented as a virtual machine 230 managed by first operating system 232" (emphasis added)"  as recited in claim 1 (Remarks, page 12).

In response to B, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion (Angus discloses in column 7, lines 35-46,  a first operating environment  having virtualization containers that are being implemented (provided) in a second operating environment using the internet that connects and implements virtual containers to second operating environment ( where a first operating environment  having virtualization containers is equated to the  first virtual computer system)   (; where another network that is between (“ that connects” is equated to via) the first and second operating environment) is disclosed being the internet (see column 7, lines 11-13); this is in light of the specification [0082] that discloses an aircraft intermittently connected to  the internet when the aircraft is stopped at an airport  ).  The applicant may find in different section of the prior art that the second operation environment could be interpreted as first virtual computer system, but the examiner has considered the first operating environment because the first operating environment has virtual container that is a virtual computer system. The first and second operating environment have the same structure. The first operating environment was selected over the second operating environment because it interacts with a remote manufacturer site through the internet.


C,  Applicant argues that “However, Angus does not disclose or suggest a data server, in particular no virtual data server, but merely states that it is the host operating system that manages the second operating environment 232 which can be implemented as a virtual machine 
,"  as recited in claim 1 (Remarks, pages 12-13).

In response to C, in addition of what stated in section B, Angus discloses  in column 7, lines 40-41  the first operating environment having a host ( the host is equated to a server);  In column 7, lines 47-52, container virtualization technique is being used for operation between the first operation environment and the second operation environment have servers that are virtual servers. 

D,  Applicant argues that “However, there is no explicit cloud computing ser  vice in Angus via which the first virtual computer system is provided, and in particular, (as the related abovementioned steps are not shown in Angus) the first virtual computer system clearly is not a first virtual computer system that has a first virtual data server with downloaded first electronic data,"  as recited in claim 1 (Remarks, page 14).

In response to D, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Angus is not cited for disclosing this limitation but Wester does. 

E,  Applicant argues that “However, the Office Action contends that Wester cures the deficiencies of Angus "  as recited in claim 1 (Remarks, page 14).

In response to E, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Wester does not have to cure the deficiencies of Angus because  Angus teaches the limitation that it is cited for (see section above).


F,  Applicant argues that “Wester relates to systems provided for managing environmental conditions and energy associated with a site. See Wester at Abstract. This is an entirely different field of technology.,"  as recited in claim 1 (Remarks, page 14).

In response to F, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Angus as well as  Wester is in the field of  remotely transmitting data in a virtual network environment. 


G,  Applicant argues that However, Wester does not teach or suggest first electronic data which comprises video, audio, text or multimedia data files for entertaining the first user, as recited in claim 1 (Remarks, page 15). 

In response to G, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion  because Angus still teaches the amended limitation in   column 1, lines  24-34,  aircraft network data processes entertaining data for in-flight entertainment. 

H,  Applicant argues that “Borzycki teaches not to transfer the data to the user device but instead to keep it in a disposable environment. It is not mentioned that the disposable environment is disconnected from any cloud computing service, but it is merely explicitly separate from the client device (however, not disconnected, since the result can be send to the user device). The data is opened in the disposable environment and a result is send to the user device. Since the method also explicitly includes "terminating the connection with the client agent in the user device, including causing the temporary virtual machine to be destroyed and/or delete the downloaded unverified content in the cloud file storage", which takes place after opening the data in the disposable environment, it seems that before that termination the data processing system is not disconnected from any cloud. That is, Borzycki does not teach or suggest the above-noted feature of claim 1,” (Remarks, page 16).

In response to H, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion because  Borzycki discloses in paragraph  [0012] a downloaded content being sent to a virtual machine using a network interface after a provisioning orchestration service is separate physical from a remote service ( the remote service is equated to cloud computing service, the provisioning orchestration service is equated to the first virtual data server ). By separating a virtual machine from a remote service that is a cloud computing service, the downloading of content is being terminated. 

I,  Applicant argues that Angus in view of Wester and Borzycki do not teach or suggest all of the elements as set forth and arranged in claim 1  (Remarks, page 16).

In response to I, The Examiner has considered the argument but it is not convincing. Based on the analysis above Angus in view of Wester and Borzycki teach or suggest all of the elements as set forth and arranged in claim 1.  

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1-7, 9-11, 14-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Angus et al. (hereinafter “Angus”)  (US 8,806,579  B1) in view of Wester et al. (hereinafter “Wester”) (US 10,305,323 B2), and further in view of Borzycki et al. (hereinafter “Borzycki”) (US 2015/0089497  A1).
 
Regarding claim  1, Angus discloses  a method for time-independent provision of electronic data available intermittently via a data network, the method comprising: 

      providing a first virtual computer system via a cloud computing service ( a first operating environment  having virtualization containers that are being implemented (provided) in a second operating environment using the internet that connects and implements virtual containers to second operating environment ( where a first operating environment  having virtualization containers is equated to the  first virtual computer system)   (Angus, column 7, lines 35-46 ); where another network that is between (“ that connects” is equated to via) the first and second operating environment) is disclosed being the internet (see column 7, lines 11-13); this is in light of the specification [0082] that discloses an aircraft intermittently connected to  the internet when the aircraft is stopped at an airport  ), wherein the cloud computing service provides an information-technology data processing infrastructure via the data network  ( the internet connected to other networks being used by   data processing device that includes various hardware, firmware, and software that is used for applications running on the data processing device (Angus, column 7, lines 35-46 )) and the first virtual computer system has a first virtual data server ( the first operating environment is disclosed having a host ( the host is equated to a server)  (Angus, column 7, lines 40-41 )) and is connected to the data network (  the first operating environment is disclosed being connected to an aircraft network data processing system (Angus, column 8, lines  23-25));  , wherein the first electronic data comprises video, audio, text or multimedia data files for entertaining the first user (  the aircraft network data that is being processed is for in-flight entertainment (Angus, column 1, lines  24-34)).

     transmitting the first virtual computer system to a first data processing system (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a first virtual computer system into a first data processing device) (Angus, column 14, lines  48-55)), connected to the cloud computing service only intermittently ( an aircraft network  is often disconnected from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)), the first data processing system having a first output user interface ( data processing having  input/output unit (where output unit is equated to first output interface because an output unit includes a first output unit) (Angus, column 16, lines  1-5)).; and 
   
           Angus does not disclose providing a first selection user interface connectable to the first virtual computer system, the first virtual computer system being configured to allow a first user to select first electronic data available via the data network for download to the first virtual data server; downloading first electronic data available via the data network to the first virtual data server based on a selection input via the first selection user interface; providing the first electronic data downloaded to the first virtual data server via the first output user interface while the first data processing system is disconnected from the cloud computing service.   

          Wester discloses providing a first selection user interface connectable to the first virtual computer system ( a GUI display being provided to a user to access the first operating environment system by using environmental measurement data that allows the selection of the GUI display ( Wester, column 16,lines  12-19)), the first virtual computer system being configured to allow a first user to select first electronic data available via the data network for download to the first virtual data server ( a GUI display being used by a user to access a host of the first operating environment system  ( Wester, column 16,lines  12-19));   
      downloading first electronic data available via the data network to the first virtual data server based on a selection input via the first selection user interface (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( Wester, column 3,lines  22-44) ). 

          Angus in view of Wester do not disclose providing the first electronic data downloaded to the first virtual data server via the first output user interface while the first data processing system is disconnected from the cloud computing service.    

         Borzycki discloses providing the first electronic data downloaded to the first virtual data server via the first output user interface while the first data processing system is disconnected from the cloud computing service (a downloaded content being sent to a virtual machine using a network interface after a provisioning orchestration service is separate physical from a remote service ( the remote service is equated to cloud computing service, the provisioning orchestration service is equated to the first virtual data server )   (Borzycki, [0012])).    

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Borzycki’ s teachings with Angus’s teachings in view of Wester’ s teachings. One skilled in the art would be motivated to combine them in order to send a downloaded content to a user device at a later a time by doing so a download content could be verified before sent to a user device. 
  
Regarding claim 2, Angus, Wester, and Borzycki disclose the method as claimed in claim 1.

     Angus does not disclose wherein providing the first virtual computer system includes providing the first virtual computer system having a first selection client, with which the first electronic data available from a first provider of electronic data are selectable via the data network for download to the first virtual data server.  

       Wester discloses wherein providing the first virtual computer system includes providing the first virtual computer system having a first selection client ( a GUI display being used by a user to access a virtual application server using user selection  ( Wester, column 16,lines  12-19)), with which the first electronic data available from a first provider of electronic data are selectable via the data network for download to the first virtual data server (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data( Wester, column 3,lines  22-44)). 

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 

Regarding claim 3, Angus, Wester, and Borzycki disclose the method as claimed in claim 2.

     Angus does not disclose wherein providing the first selection user interface connectable to the first virtual computer system includes allowing the first user to select the first electronic data for download to the first virtual data server by virtue of the first selection user interface being connected to the first virtual computer system such that the first selection client can be used by the first user via the first selection user interface.  

       Wester discloses wherein providing the first selection user interface connectable to the first virtual computer system includes allowing the first user to select the first electronic data for download to the first virtual data server by virtue of the first selection user interface being connected to the first virtual computer system such that the first selection client can be used by the first user via the first selection user interface (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data( Wester, column 3,lines  22-44)).  

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 
    
Regarding claim 4, Angus, Wester, and Borzycki disclose the method as claimed in claim 1, wherein providing the first virtual computer system includes providing the first virtual computer system having a first output client (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a first virtual computer system into a first data processing device) (Angus, column 14, lines  48-55)), with which the first electronic data downloaded to the first virtual data server are retrievable for output ( data processing having  input/output unit (where output unit is equated to first output interface because an output unit includes a first output unit) (Angus, column 16, lines  1-5)).    

Regarding claim 5, Angus, Wester, and Borzycki disclose the method as claimed in claim 4, wherein providing the first electronic data downloaded to the first virtual data server via the first output user interface includes the first output user interface being connected to the first virtual computer system such that the first output client can be used by the first user via the first output user interface (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a first virtual computer system into a first data processing device) (Angus, column 14, lines  48-55); data processing having  input/output unit (where output unit is equated to first output interface because an output unit includes a first output unit) (Angus, column 16, lines  1-5)).  

Regarding claim 6, Angus, Wester, and Borzycki disclose the method as claimed in claim 1, wherein downloading the first electronic data available via the data network is effected based on an authorization of the first user to access the selected first electronic data ( the loading of data from an aircraft  network data processing system being done by an operator having access to the aircraft network data operating system  (Angus, column 14, lines  48-55) where the aircraft network data operating system  is disclosed in column 13, lines 39-42 ).  

Regarding claim 7, Angus, Wester, and Borzycki disclose the method as claimed in claim 1, wherein transmitting comprises filtering the downloaded first electronic data based on clearance settings of an operator of the first data processing system ( the access of the configuration by a data processing data device is allowed if  the data processing device of the operator has a valid configuration ( by giving access only when a valid configuration of the data processing operated by the operator is identified a filtering of the access of the downloaded data is being done    (Angus, column 13, lines  61-67)).    

Regarding claim 9, Angus, Wester, and Borzycki disclose the method as claimed in claim 1, further comprising:  providing a second virtual computer system via the cloud computing service ( an operating environment  having virtualization containers being implemented in another operating environment where different  operation environment isolated the second and the other operating environment  ( where the second operating environment  having virtualization containers is equated to the  second virtual computer system)  (Angus, column 7, lines 41-46 ); where different operating environment that is between ( is between is equated to via) the second and third operating environment) is disclosed being the internet (see column 7, lines 12-38)  ), wherein the second virtual computer system has a second virtual data server ( the second operating environment is disclosed having a host ( the host is equated to a server)  (Angus, column 7, lines 40-41 )) and is connected to the data network (  the second operating environment is disclosed being connected to an aircraft network data processing system (Angus, column 8, lines  23-25)) and is connected to the data network (  the first operating environment is disclosed being connected to an aircraft network data processing system (Angus, column 8, lines  23-25)); providing a second selection user interface (  the second operating environment is disclosed being connected to an aircraft network data processing system (Angus, column 8, lines  23-25)).

         Angus does not disclose connectable to the second virtual computer system configured to allow a second user to select second electronic data available via the data network for download to the second virtual data server; and downloading the second electronic data available via the data network to the second virtual data server based on a selection which is input via the second selection user interface.        

          Wester discloses connectable to the second virtual computer system configured to allow a second user to select second electronic data available via the data network for download to the second virtual data server ( a GUI display being used by a user to access a host of the an  operating environment system (including a second virtual data server)  ); and downloading the second electronic data available via the data network to the second virtual data server based on a selection which is input via the second selection user interface (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( Wester, column 3,lines  22-44)).  

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings and in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 
 Regarding claim 10, Angus, Wester, and Borzycki disclose the method as claimed in claim 9, further comprising: transmitting the second virtual computer system to a second data processing system (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a second virtual computer system into a second data processing device) (Angus, column 14, lines  48-55)),  connected to the cloud computing service only intermittently ( an aircraft network  is often disconnect from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)), the second data processing system having a second output user interface ( data processing having  input/output unit (where output unit is equated to second output interface because an output unit includes a second output unit) (Angus, column 16, lines  1-5)).

          Angus does not disclose providing the second electronic data downloaded to the second virtual data server via the second output user interface.        

         Wester discloses providing the second electronic data downloaded to the second virtual data server via the second output user interface (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data( Wester, column 3,lines  22-44)). 

           It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings and in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 
       
Regarding claim 11, Angus, Wester, and Borzycki disclose the method as claimed in claim 9, further comprising: transmitting the second virtual computer system to the first data processing system (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a second virtual computer system into a second data processing device) (Angus, column 14, lines  48-55)).

         Angus does not disclose providing the second electronic data downloaded to the second virtual data server via the second output user interface.

             Wester discloses which has a second output user interface assigned to the second virtual computer system  (on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data (by selecting the second virtual computer the second computer environment is also being identified) ( Wester, column 16 , lines  12-19)); providing the second electronic data downloaded to the second virtual data server via the second output user interface (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( Wester, column 3,lines  22-44)). 
     
            It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings and in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 

Regarding claim 14, Angus, Wester, and Borzycki disclose the method as claimed in claim 9.

         Angus does not disclose wherein providing the second virtual computer system includes providing the second virtual computer system having a second selection client, with which the second electronic data available from a second provider of electronic data are selectable via the data network for download to the second virtual data server.    

          Wester discloses wherein providing the second virtual computer system includes providing the second virtual computer system having a second selection client ( a GUI display being used by a user to access a virtual environment data system (a second operating environment  ( Wester, column 3,lines  22-44) where the host of the  operation environment system is disclosed in column7, lines 40-41), with which the second electronic data available from a second provider of electronic data are selectable via the data network for download to the second virtual data server (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( Wester, column 3,lines  22-44)).  

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 
    
Regarding claim 15, Angus, Wester, and Borzycki disclose the method as claimed in claim 14.

     Angus does not disclose wherein providing the second selection user interface connectable to the second virtual computer system includes allowing the second user to select the second electronic data for download to the second virtual data server by virtue of the second selection user interface being connected to the second virtual computer system such that the second selection client can be used by the second user via the second selection user interface. 

       Wester discloses wherein providing the second selection user interface connectable to the second virtual computer system includes allowing the second user to select the second electronic data for download to the second virtual data server by virtue of the second selection user interface being connected to the second virtual computer system such that the second selection client can be used by the second user via the second selection user interface (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( the user associated with the selection of graphical representation is equated to the second user that is associated with a second graphical user interface) ( Wester, column 3,lines  22-44)).  

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 
   
Regarding claim 16, Angus, Wester, and Borzycki disclose the method as claimed in claim 10, wherein providing the second virtual computer system includes providing the second virtual computer system having a second output client (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a second virtual computer system into a first data processing device) (Angus, column 14, lines  48-55)), with which the second electronic data downloaded to the second virtual data server are retrievable for output ( data processing having  input/output unit (where output unit is equated to first output interface because an output unit includes a second output unit) (Angus, column 16, lines  1-5)).       

Regarding claim 17, Angus, Wester, and Borzycki disclose the method as claimed in claim 16, wherein providing the second electronic data downloaded to the second virtual data server via the second output user interface includes the second output user interface being connected to the second virtual computer system such that the second output client can be used by the second user via the second output user interface (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a virtual computer system into a  data processing device) (Angus, column 14, lines  48-55); data processing having  input/output unit (where output unit is equated to second output interface because an output unit includes a second output unit) (Angus, column 16, lines  1-5)).   

Regarding claim 18, Angus, Wester, and Borzycki disclose the method as claimed in claim 9, wherein downloading the second electronic data available via the data network is effected based on an authorization of the second user to access the selected second electronic data ( the loading of data from an aircraft  network data processing system being done by an operator having access to the aircraft network data operating system  (Angus, column 14, lines  48-55) where the aircraft network data operating system  is disclosed in column 13, lines 39-42 ).   

Regarding claim 20, Angus, Wester, and Borzycki disclose the method as claimed in claim 1, comprising performing the method for a plurality of further virtual computer systems ( a first operating environment  having virtualization containers being implemented in a second operating environment ( where the first and the  operating environments  having virtualization containers are equated to the  first and the second virtual computer systems)  (Angus, column 7, lines 41-46 ).  

Regarding claim 21,  Angus discloses  a system for time-independent provision of electronic data available intermittently via a data network ( an aircraft network  is often disconnect from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)), the comprising: 

       a data processing infrastructure apparatus ( networks being used by   data processing device that includes various hardware, firmware, and software that is used for applications running on the data processing device (Angus, column 7, lines 35-46 )), configured to perform a cloud computing service and having a network interface ( data processing having  input/output unit (where output unit is equated to first output interface because an output unit includes an output unit) (Angus, column 16, lines  1-5);
     a first virtual computer system, provided via the cloud computing service ( a first operating environment  having virtualization containers that are being implemented (provided) in a second operating environment using the internet that connects and implements virtual containers to second operating environment ( where a first operating environment  having virtualization containers is equated to the  first virtual computer system)   (Angus, column 7, lines 35-46 ); where another network that is between (“ that connects” is equated to via) the first and second operating environment) is disclosed being the internet (see column 7, lines 11-13); this is in light of the specification [0082] that discloses an aircraft intermittently connected to  the internet when the aircraft is stopped at an airport  ), which includes at least one first virtual data server  ( the first operating environment is disclosed having a host ( the host is equated to a server)  (Angus, column 7, lines 40-41 )) and which is connected to a data network via the network interface of the data processing infrastructure apparatus configured to perform the cloud computing service (  the first operating environment is disclosed being connected to an aircraft network data processing system (Angus, column 8, lines  23-25)); 

     wherein the first electronic data includes video data files, audio data files, text data files, or multimedia data files for entertaining the first user (  the aircraft network data that is being processed is for in-flight entertainment (Angus, column 1, lines  24-34)); and
    a first data processing system, connected to the cloud computing service only intermittently ( an aircraft network  is often disconnected from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)), 

           Angus discloses a first data processing system, which includes a first output user interface apparatus ( an interface is disclosed providing data to an operator (Angus, column 6, lines  60-67)), wherein the data processing infrastructure apparatus is configured to  transmit the first virtual computer system to the first data processing system connected to the cloud computing service (  loading an operating environment into a data processing device ( where the loading an operating environment into a data processing device is equated to transmitting a first virtual computer system into a first data processing device) (Angus, column 14, lines  48-55)) only intermittently when said data processing system is connected to the cloud computing service ( an aircraft network  is often disconnected from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)), Angus does not disclose doing so subsequently wherein the data processing infrastructure apparatus is configured to prompt the cloud computing service first to download first electronic data available via the data network to the first virtual data server based on a selection which is input by a first user via the first selection user interface apparatus ;  a first selection user interface apparatus, connectable to the first virtual computer system and configured to allow selection of first electronic data available via the data network for download to the first virtual data server.

          Wester discloses which includes a first output user interface apparatus,  wherein the data processing infrastructure apparatus is configured to  wherein the data processing infrastructure apparatus is configured to prompt the cloud computing service first to download first electronic data available via the data network to the first virtual data server based on a selection which is input by a first user via the first selection user interface apparatus (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( Wester, column 3,lines  22-44) ); a first selection user interface apparatus, connectable to the first virtual computer system ( a GUI display being provided to a user to access the first operating environment system by using environmental measurement data that allows the selection of the GUI display ( Wester, column 16,lines  12-19)) and configured to allow selection of first electronic data available via the data network for download to the first virtual data server ( a GUI display being used by a user to access a host of the first operating environment system  ( Wester, column 16,lines  12-19)).

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Wester’ s teachings with Angus’s teachings in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a desired view of the representation of environmental data by doing so view of the data will be efficiently adapted to the user desired. 

        Angus in view of Wester do not disclose wherein the first data processing system is configured to provide the first electronic data downloaded to the first virtual data server via the first output user interface apparatus while the data processing system is disconnected from the cloud computing service (environmental data being provided to a client device through a virtual application server via a communication network using a GUI displays that is based on a graphical representation associated with a user that is a response to the user selection of graphical representation of the desired view of the environmental data ( Wester, column 3,lines  22-44) ).  

         Borzycki discloses wherein the first data processing system is configured to provide the first electronic data downloaded to the first virtual data server via the first output user interface apparatus while the data processing system is disconnected from the cloud computing service (a downloaded content being sent to a virtual machine using a network interface after a provisioning orchestration service is separate physical from a remote service ( the remote service is equated to cloud computing service, the provisioning orchestration service is equated to the first virtual data server )   (Borzycki, [0012])).    

           It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Borzycki’ s teachings with Angus’s teachings in view of Wester’ s teachings. One skilled in the art would be motivated to combine them in order to send a downloaded content to a user device at a later a time by doing so a download content could be verified before sent to a user device. 

Regarding claim 21, Angus, Wester, and Borzycki disclose a system for time-independent provision of electronic data available intermittently via the data network ( an aircraft network  is often disconnect from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)); in addition,  claim 21 is substantially similar to claim 1, thus the same rationale applies.  

Regarding claim 22, Angus, Wester, and Borzycki disclose the system as claimed in claim 21, the system comprising: the first data processing system, connectable to the cloud computing service only intermittently ( an aircraft network  is often disconnect from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)), the first data processing system having the first output user interface, wherein at least the first data processing system is a data processing system on board a means of transport ( an aircraft network  is often disconnect from other networks including the internet  ( by having the aircraft network often disconnected from the internet, the aircraft network is also being intermittently connected to the internet)(Angus, column 2, lines  25-30)) and the first output user interface is available to a user as a passenger of the means of transport ( data processing having  input/output unit (where output unit is equated to first output interface because an output unit includes a first output unit) where the user is a passenger of an aircraft  (Angus, column 16, lines  1-5); see column 14, lines 3-8 where an aircraft is being disclosed).     

Regarding claim 23, Angus, Wester, and Borzycki disclose the system as claimed in claim 22, further comprising: the first virtual computer system provided via the cloud computing service ( a first operating environment  having virtualization containers being implemented in a second operating environment where other second operation environment isolated the first and the second operating environment  ( where a first operating environment  having virtualization containers is equated to the  first virtual computer system)  (Angus, column 7, lines 41-46 ); where another second operating environment that is between ( is between is equated to via) the first and second operating environment) is disclosed being the internet (see column 7, lines 12-38)  ); and a first selection user interface connectable to the first virtual computer system ( an interface is disclosed providing data to an operator (Angus, column 6, lines  60-67)).    

Regarding claim 24, the system as claimed in claim 22, wherein the means of transport is an aircraft, a railway, a ship, or a motor vehicle ( an aircraft being disclosed (Angus, column 14, lines 3-8)).   

3b. Claims 8 and  19 are rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Wester, in view of Borzycki as applied to claims 1-7, 9-11, 14-18, and 20-24 above, and further in view of WONG et al. (hereinafter “WONG”) (US 2013/0219061 A1).   

Regarding claim 8, Angus, Wester, and Borzycki disclose the method as claimed in claim 1.

       Angus in view of Wester and in view of  Borzycki do not disclose wherein providing the first virtual computer system via the cloud computing service includes providing the first virtual computer system for the first user when the first user uses the first selection user interface to log into the cloud computing service.  

           WONG discloses wherein providing the first virtual computer system via the cloud computing service includes providing the first virtual computer system for the first user when the first user uses the first selection user interface to log into the cloud computing service (selection of data being done through a user computer when the user logins onto a cloud computing device (WONG, [0012])).  

        It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate WONG’s teachings with Angus’s teachings in view of Wester’ s teachings and in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to select a data efficiently by using a selecting user interface to access data into the cloud computing system when the user logins. 

Regarding claim 19, Angus, Wester, Borzycki, and WONG disclose the method where the first virtual computer system is replace by a second virtual computing system and the first selection user interface is replace by the second selection user interface ; in addition, claim 19 is substantially similar to claim 8, thus the same rationale applies. 

3c. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Wester, in view of Borzycki as applied to claims 1-7, 9-11, 14-18,  and  20-24 above, and further in view of Mulcahy et al. (hereinafter “Mulcahy”) (US 2013/0091335 A1).   

Regarding claim 12, Angus, Wester, and Borzycki disclose the method as claimed in claim 11.

        Angus in view of Wester and in view of  Borzycki do not disclose wherein transmitting the first and second virtual computer systems comprises transmitting the first and second virtual data servers to a common data server of the first data processing system.  

      Mulcahy discloses wherein transmitting the first and second virtual computer systems comprises transmitting the first and second virtual data servers to a common data server of the first data processing system (multiple secondary virtual processors being run at the same primary host machine of a processor machine system (same primary host is equated to a common server) ( Mulcahy, [0036])).

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Mulcahy’s teachings with Angus’s teachings in view of Wester’ s teachings and in view of Borzycki’ s teachings. One skilled in the art would be motivated to combine them in order to run multiple secondary virtual processor machines in the host of a primary virtual machine in order to provide a measure of robustness in the system for example if one secondary VM failed the other secondary VM can continue to work. 
 
3d. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Angus in view of Wester, in view of Borzycki, in view of Mulcahy as applied to claims 1-7, 9-12, 14-18,  and  20-24 above, and further in view of Ratnasingam (US 9,672,734 B1).   
 
Regarding claim 13, Angus, Wester, Borzycki, Mulcahy disclose the method as claimed in claim 12, wherein transmitting the first virtual data server and the second virtual data server to the common data server of the first data processing system (multiple secondary virtual processors being run at the same primary host machine of a processor machine system (same primary host is equated to a common server) ( Mulcahy, [0036])).

         Angus, Wester, Borzycki, Mulcahy disclose includes removing redundant electronic data at least in part.   
         Ratnasingam discloses includes removing redundant electronic data at least in part (redundancy being removed in processing data in a server system (Ratnasingam, column 15, lines  20-25)).   

       It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ratnasingam’s teachings with Angus’s teachings, in view of Wester’ s teachings, in view of Borzycki’ s teachings, and in view of Mulcahy’s teachings. One skilled in the art would be motivated to combine them in order to remove data redundancy efficiently in a processing server that process data of multiple devices by doing so there will be no need to update routing data between devices.  

Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                         


 /MAHRAN Y ABU ROUMI/ Primary Examiner, Art Unit 2455